Citation Nr: 0004833	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  95-39 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for pneumonia.  

2.  Entitlement to service connection for a back disability 
secondary to an inservice thoracotomy.  

3.  Entitlement to service connection for lung removal.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1994 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California that denied the veteran's claims of entitlement to 
service connection for pneumonia, a back disability secondary 
to an inservice thoracotomy, and for lung removal.  A notice 
of disagreement was received in May 1994.  A statement of the 
case was issued in September 1995.  A substantive appeal was 
received from the veteran in September 1995.  A hearing was 
held at the RO in January 1996 and before a member of the 
Board at the RO in December 1998. 

In June 1998, the veteran, through his representative, 
appears to have filed a claim for an increased (compensable) 
evaluation for his service-connected bilateral hearing loss, 
and for service connection for tinnitus.  These claims are 
referred to the RO for appropriate action.  


FINDING OF FACT

The medical evidence shows that while in service, the 
veteran, subsequent to taking Seconal and heroin, became 
comatose and as a result developed pneumonia and underwent an 
open thoracotomy.  



CONCLUSION OF LAW

The claims for service connection for pneumonia, a back 
disability secondary to an inservice thoracotomy, and lung 
removal lack legal merit.  38 U.S.C.A. § §§ 101(16), 105(a), 
1110, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(m), 
3.301(a), (c)(2), (d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran and his representative contend, in substance, 
that service connection is warranted for pneumonia, a back 
disability secondary to an inservice thoracotomy, and lung 
removal.  The veteran's service medical records reflect that 
he was admitted to a U.S. Army Hospital, Fort McArthur (Fort 
McArthur), in July 1969 with a diagnosis of pneumonia, and 
that just prior to that admission the veteran had been 
hospitalized at a private hospital where he laid comatose for 
eighteen hours and developed right lower lobe pneumonia, 
probably on the basis of aspiration, after using Seconal, 
Amphetamine, and intravenous (I.V.) heroin.  The service 
medical records further indicate that while at Fort McArthur 
a thoracentesis was performed.   

The veteran was transferred from Fort McArthur to the U.S. 
Naval Hospital in Long Beach, California in late July 1969, 
and a bronchoscopy was performed and purulent drainage was 
obtained from the right lower lobe and the right middle lobe 
bronchus.  In early August 1969, a pulmonary abscess 
developed, requiring the performance of an open thoracotomy 
which drained the pulmonary abscess right lower lobe and the 
right middle lobe.  In mid-August 1969, an abscess in the 
anterior right chest was drained.  He was transferred back to 
Fort McArthur in September 1969.  

In August 1993, the veteran filed a claim of entitlement to 
service connection for pneumonia, a back disability secondary 
to the inservice thoracotomy (variously claimed as related to 
secondary scars, lung removal, and rib removal), and lung 
removal (he claims that part of his lung was removed during 
the thoracotomy).  

VA compensation and pension examinations were conducted in 
December 1993, and resulted in diagnoses of, among other 
things, the residuals of pleural effusion with abscess right, 
which included a thoracotomy scar and possible decortication.  
Examination of the veteran's back was essentially normal.  

When this case came before the Board in April 1999, it was 
sent out for a Veteran's Health Administration (VHA) opinion.  
The questions asked included the following: 

1.  Is it more likely than not that the 
pneumonia in service resulted from 
complications secondary to the Seconal 
and heroin as documented in the service 
hospitalization records ?

2.  Is it more likely than not that the 
thoracotomy with removal of a segment of 
the 7th rib resulted from complications 
secondary to the Seconal and heroin as 
documented in the service hospitalization 
records ?

3.  Based on your review of the service 
records, did the appellant have part of 
his right lung (necrotic lung tissue) 
removed ?

4.  If the answer to question(3) is yes, 
is it more likely than not that the 
removal of the lung...resulted from 
complications secondary to the Seconal 
and heroin as documented in the service 
hospitalization records ? 

In June 1999, a response was received from a VA medical 
specialist (a Chief of Thoracic surgery); he stated that the 
answer to the first question was "yes," and explained that 
the veteran was comatose from using Seconal and heroin, and 
that comatose patients are at increased risk of aspirating.  
He noted that the veteran was seen at three different 
hospitals and that each examining physician indicated that he 
developed pneumonia as a result of aspirating when comatose.  
He noted that the surgeon who examined the veteran at Long 
Beach felt that the abscess was a complication of the 
pneumonia which was in turn a complication of the drug 
induced coma.  

The specialist also answered "yes" to the second question, 
explaining that the veteran developed an abscess involving 
the middle and lower lobes of the right lung, and that such 
abscesses are a common complication of pneumonia, which was a 
complication of the drug induced coma.  

The specialist answered "no" to the third question, 
pointing out that the infectious process which caused the 
lung abscess destroyed lung tissue and that the tissue came 
out when the abscess was drained.  However, he noted, the 
veteran did not have a formal resection of lung tissue.  The 
specialist did state that the lung tissue was rendered 
necrotic by the process which caused the abscess, which was a 
complication of the pneumonia which in turn was a 
complication of the drug induced coma.  


II.  Analysis

Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in active miliary, 
naval, or air service.  38 U.S.C.A. § 101(16) (West 1991 & 
Supp. 1999).  However, the law further provides that service 
connection may be granted, and compensation paid, only when a 
disability was incurred or aggravated in line of duty and not 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. §§ 3.1(m), 3.301(a) (1999).

An injury or disease incurred during active miliary, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs. 38 U.S.C.A. § 105(a) (West 1991).

The regulations, in part, further provide that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to, or death of, the user.  38 C.F.R. § 3.301(d) (1999).

In January 1997, a VA General Counsel opinion concluded that, 
under section 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA 1990), Public Law No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, the law prohibits, effective for claims 
filed after October 31, 1990, the payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse.  Furthermore, the payment of compensation is 
prohibited whether the claim is based upon direct service 
connection or, under 38 C.F.R. § 3.310(a), upon secondary 
service connection for a disability claimed as being due to a 
service-connected disorder, whether the claim is that the 
service-connected disorder caused the disability, or that it 
aggravated the disability.  See VAOPGCPREC 2-97 (Jan. 16, 
1997).

In a subsequent opinion, the General Counsel concluded that 
additional disability, due to alcohol or drug abuse secondary 
to a service-connected disability, could be service connected 
pursuant to 38 C.F.R. § 3.310(a), but that compensation would 
not be payable for such additional disability.  See 
VAOPGCPREC 2-98 (Feb. 10, 1998).  See also Barela v. West, 11 
Vet. App. 280 (1998) (holding that service connection for 
alcohol and drug abuse could be established; the statutes 
only prohibited the payment of compensation for disability 
due to alcohol or substance abuse, not a grant of service 
connection for such disability from which other, ancillary 
benefits could be awarded).

In a more recent opinion, the General Counsel reiterated that 
38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA 
1990, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
(a substance abuse disability) for purposes of all VA 
benefits.  See VAOPGCPREC 7-99 (June 9, 1999).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks 
v. Brown, 5 Vet. App. 484 (1993).

The Board finds that the veteran's claims of service 
connection for pneumonia, a back disability secondary to an 
inservice thoracotomy, and lung removal must be denied.  As 
noted above, the veteran filed a claim for service connection 
for these disabilities in August 1993.  However, the medical 
evidence clearly shows that these disabilities resulted from 
the veteran's inservice overdose of Seconal and heroin in 
July 1969.  Therefore, it may reasonably be concluded that 
these disabilities resulted from the veteran's abuse of 
drugs.  The law clearly states that service connection may 
not be established on a direct basis for a disease or injury 
that results from a veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 
38 C.F.R. § 3.301(a); VAOPGCPREC 7-99.

Under the circumstances of this case, the law is dispositive 
and the Board has no alternative but to deny his claim.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for pneumonia, a back disability secondary 
to an inservice thoracotomy, and lung removal are denied.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

